Bigelow, J.
The decision of this case depends on the familiar and well settled rule concerning the liability of courts and magistrates exercising an inferior and limited jurisdiction, for acts done by them, or by their authority, under color of legal proceedings.
One of the leading purposes of every wise system of law is to secure a fearless and impartial administration of justice, and at the same time to guard individuals against a wanton and oppressive abuse of legal authority. To attain this end, the common law affords to all inferior tribunals and magistrates complete protection in the discharge of their official functions, so long as they act within the scope of their jurisdiction, however false and erroneous may be the conclusions and judgments at which they arrive. But on the other hand, if they act without any jurisdiction over the subject matter; or if, having cognizance of a cause, they are guilty of an excess of jurisdiction ; they are liable in damages to the party injured by such unauthorized acts. In all cases therefore where the cause of action against a judicial officer, exercising only a special and limited authority, is founded on his acts done colore officii, the single inquiry is whether he has acted without any jurisdiction over the subject matter, or has been guilty of an excess of jurisdiction. By this simple test, his legal liability will at once be determined. 1 Chit. Pl. (6th Am. ed.) 90, 209-213. Beaurain v. Scott, 3 Campb. 388. Ackerley v. Parkinson, 3 M. & S. 425, 428. Borden v. Fitch, 15 Johns. 121. Bigelow v. Stearns, 19 Johns. 39. Allen v. Gray, 11 Conn. 95. If a magistrate acts beyond the limits of his jurisdiction, his proceedings are deemed to be coram non judice and void; and if he attempts to enforce any process founded on any judgment, sentence or conviction in such case, he thereby becomes a trespasser. 1 Chit. Pl. 210. 19 Johns. 39. [See Clarke v. May, post, 410.]
These well settled principles leave no room for question.as to the liability of the defendant in this action. As a justice of the peace for the county of Middlesex, he had no jurisdiction whatever to try the complaint against Buss. It was /for an offence committed “within the district of Lowell,” of which *123the police court of the city of Lowell had exclusive jurisdiction by St. 1848, c. 331, § 4, and which the justice of said court was legally competent to try and determine. Commonwealth v. Emery, 11 Cush. 406, 412. The defendant therefore acted wholly without legal authority, and can show no legal justification under any judicial record.
It was urged on the part of the defendant, that he had author ity to punish the plaintiff for contempt, although he had no jurisdiction to try the principal case before him. But the answer to this suggestion is obvious. The power to punish for contempt is only incidental to the more general and comprehensive authority conferred on a magistrate, by which he is empowered to exercise important judicial functions. It is to enable him to try and determine causes without molestation, and protect himself from indignity and insult, that the law gives him authority to punish such disorderly conduct as may interrupt judicial proceedings before him or be a contempt of his authority or person. Rev. Sts. c. 85, § 33. But it is only when he is in the proper exercise of his judicial functions, that this power can be exercised. If he has no jurisdiction of a cause, he cannot sit as a magistrate to try it, and is entitled to no protection while acting beyond the sphere of his judicial power. His action is then extrajudicial and void. His power and authority are commensurate only with his jurisdiction. If he cannot try the case, he cannot exercise a power which is only auxiliary and incidental. There can be no contempt, technically speaking, where there is no authority. In the case at bar, the defendant had no more power to entertain jurisdiction of the complaint against Russ than any other individual in the community. Although he acted through mistake, it was nevertheless a usurpation. The plaintiff therefore could not have been guilty of contempt toward the defendant in his capacity as a magistrate, while trying a cause of which he had no jurisdiction; and the commitment therefor was unauthorized and void.
It was suggested by the counsel for the defendant, that there was nothing in the case from which it could be properly inferred that the offence with which Russ was charged was actuallv *124committed in the city of Lowell; and that as the defendant, by virtue of his authority as a justice of the peace, had cognizance of offences committed elsewhere in the county of Middlesex, which he might well hear and determine in the city of Low ell, the presumption was that he was acting rightfully, till the contrary was shown. But there are two decisive answers to this argument. In the first place, the record on its face sets out an offence committed in the city, of Lowell. That being a district set apart by statute, in which the police court has exclusive jurisdiction of criminal offences usually cognizable by magistrates, and the offence being charged as having been committed in Lowell, the record legally imports that it was committed there. 1 Stark. Grim. Pl. (2d ed.) 62. Bac. Ab. Indictment, G. 4.
But in the next place, it was for the defendant to show a complete justification for the alleged trespass; if the record left it doubtful whether he had jurisdiction of the offence, it would not avail as a defence to the action. There is a marked distinction in this respect between courts of general jurisdiction and inferior tribunals having only a special or limited jurisdiction- In the former case, the presumption of law is that they had jurisdiction, until the contrary is shown; but with regard to inferior courts and magistrates, it is for them, when claiming any right or exemption under their proceedings, to show affirmatively that they acted within the limits of their jurisdiction. Peacock v. Bell, 1 Saund. 74 & notes. Mills v. Martin, 19 Johns. 33, 34. The record in the present case prima facie shows a want of jurisdiction in the defendant Exceptions overruled.